Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 1 of 14 Pageid#: 159




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                   (Roanoke Division)


  JACOB DOE,

           Plaintiff,

      v.                                   Civil Action No. 7:19-cv-00249
                                           Judge Elizabeth K. Dillon
  VIRGINIA POLYTECHNIC
  INSTITUTE AND STATE
  UNIVERSITY, et al.,

           Defendants.



        PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS MOTION FOR
                 LEAVE TO PROCEED UNDER PSEUDONYM

       This action arises from a false accusation of domestic violence that was brought

 against Plaintiff Jacob Doe (“Plaintiff” or “Doe”) by a fellow Virginia Polytechnic

 Institute and State University (the “University” or “Virginia Tech”) student, Doe’s ex-

 girlfriend Jenna Roe (“Roe”). Doe challenges the University’s findings and his

 resultant 1.5-year suspension because it failed to follow even the most basic due

 process requirements and conducted an investigation motivated by gender bias

 against Doe as a male student accused of misconduct. Plaintiff seeks to have the

 erroneous finding of responsibility erased from his educational records, his

 suspension reversed, and to be compensated for the harm that he has suffered.

 Moreover, Doe seeks to restore his good name, which has been tarnished by Virginia

 Tech’s conduct.




                                           1
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 2 of 14 Pageid#: 160




       In the current social climate, even an accusation of gender-related violence,

 including domestic violence, is sufficient to brand a man for life. Moreover, Doe is

 concerned about the possibility of acts of reprisal against him should the allegations

 be publicized. Therefore, Doe seeks to proceed under a pseudonym to protect both his

 and his accuser’s identities. The facts of this case revolve around accusations of

 domestic violence and abuse within a sexual dating relationship, which is

 fundamentally a private matter.

                                        FACTS

       Doe enrolled as an undergraduate student at Virginia Tech and matriculated

 in the fall semester of 2015. Beginning at that time and continuing through the events

 giving rise to this action, Doe paid tuition to attend the University. Compl. ¶ 14. Doe

 expected to graduate from the University in the spring of 2019. Compl. ¶ 15.

       In early December 2017, Doe and his then girlfriend, Roe, engaged in a verbal

 altercation. Compl. ¶ 16. As a result of the verbal altercation, Doe ended his long-

 term relationship with Roe and asked for the return of his belongings. Compl. ¶ 17.

 Devastated by Doe’s desire to end their relationship, Roe then called the police and

 falsely accused Doe of assault and battery for allegedly tugging earbuds out of her

 ears during their verbal altercation, trespassing while waiting for Roe to return his

 belongings before leaving her apartment, and dropping off an apology letter to her.

 Compl. ¶ 18. In January 2018, the Montgomery County Commonwealth Attorney

 dismissed both charges against Doe after learning from Doe’s attorney, and from




                                           2
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 3 of 14 Pageid#: 161




 Roe’s own testimony, that she had repeatedly physically assaulted Doe during the

 relationship and was therefore not a credible witness. Compl. ¶ 19.

       Notwithstanding dismissal of the criminal charges, the University opened a

 Title IX investigation in response to Roe’s allegations against Doe. Compl. ¶ 20. Doe

 received notice of the investigation via email on December 19, 2017. This notice did

 not include any information about the specific incidents, allegations, or possible

 charges being investigated. Compl. ¶ 21. Katie Polidoro (“Polidoro”), Deputy Title IX

 Coordinator, performed the investigation. She met at least four times with Roe and

 interviewed at least three of her witnesses. Compl. ¶ 22. In contrast, Polidoro

 initiated only one meeting in December 2017, one follow-up meeting with Doe in

 January 2018, and failed to interview any of the witnesses he identified who could

 have provided information disputing Roe’s claims. Compl. ¶ 23.

       During the December 2017 meeting, Polidoro asked Doe very invasive and

 inappropriate questions, including an inquiry into the quality of his sex life, which

 did not have anything to do with what Doe understood to be the charges against him.

 Compl. ¶ 24. Demonstrating a clear bias against Doe as the male accused, though

 Doe clearly reported to Polidoro that he was a victim of domestic abuse by Roe, and

 promptly submitted via email in January 2018 a written account describing this, the

 University failed to initiate any Title IX investigation into Roe’s actions at this time.

 Compl. ¶ 25.




                                            3
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 4 of 14 Pageid#: 162




       The investigation concluded on March 8, 2018 without having interviewed any

 of Doe’s witnesses, and without having addressed his allegations against Roe.1

 Compl. ¶ 26. On March 23, 2018, Doe received a copy of Polidoro’s Investigation

 Report. Compl. ¶ 27. On March 28, 2018, Doe attended a pre-hearing meeting with

 Assistant Conduct Coordinator Maya Azar and was informed for the first time, after

 he had already been subjected to an interview, that he was facing seven different

 charges, including three relating to sexual assault. Compl. ¶ 28. While the

 investigation was ongoing for five months, at no time did the University impose an

 interim suspension on Doe. Compl. ¶ 30.

       The hearing was scheduled for April 4, 2018, only one week after he first

 learned of the charges against him. Compl. ¶ 32. Doe’s mother thereafter made

 several contacts with both Assistant Vice President of the Office for Equity and

 Accessibility Kelly Oaks (“Oaks”) and Director of Student Conduct Rohsaan Settle

 (“Settle”), questioning why Doe’s witnesses had not been interviewed, and why Roe’s

 conduct had not been investigated. Compl. ¶ 33.

       On March 30, 2018, four days prior to the scheduled hearing, Settle advised

 Doe’s mother that the eight-page statement Doe gave to the Title IX office in January

 would not suffice as notification to the University that Doe had been abused by his




 1Polidoro claimed that Doe’s witnesses either did not want to participate, or never
 got back to her, both of which were provably false. In fact, Polidoro misled witness
 A.H., stating that he was being asked to be a witness against Doe, on Roe’s behalf,
 and so he refused the meeting. Witness D.G. had to change the date of his initial
 meeting time, and Polidoro never followed up with a new date. Witness S.H. was
 never contacted during the first investigation.

                                           4
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 5 of 14 Pageid#: 163




 girlfriend, even though Doe’s statement described in detail being physically attacked

 by Roe (who holds a martial arts blackbelt) while he was asleep, and being hit by her

 in front of his roommate. Compl. ¶ 34. Rather than accepting Doe’s previously

 submitted statement, Settle instructed Doe to prepare a formal complaint against

 Roe. Compl. ¶ 35.

       Accordingly, on April 2, 2018, Doe filed his formal complaint against Roe and

 pushed to have the University’s Title IX office investigate Roe for domestic abuse, as

 he had initially reported in his statements to Polidoro in December 2017 and January

 2018. As a result, Polidoro was finally forced to interview Doe’s witnesses. Compl. ¶

 36. On April 3, 2018 at 4:00 p.m., less than 24 hours before the scheduled hearing,

 Doe was notified that the hearing would be postponed. Compl. ¶ 37. Thereafter, a

 careless investigation into Doe’s report was conducted, culminating in the issuance

 of an investigative report dated April 30, 2018. Compl. ¶ 38.

       On May 21, 2018, the University held a hearing concerning Roe’s allegations

 against Doe. Defendants Kyle Rose and Ennis McCrery, both members of the Student

 Conduct staff, acted as the “impartial” hearing officers. Compl. ¶ 39. Prior to the

 hearing, Roe’s attorney threatened Doe with citing a violation of the previously issued

 protective order if Doe attended the hearing. Upon notification of this issue, Oaks

 inappropriately suggested that the two parties simply not show up for the hearing,

 unconcerned with Doe’s ability to meaningfully present a defense. Compl. ¶ 40.

       In the decision letter dated May 23, 2018, McCrery and Rose erroneously found

 Doe responsible for domestic violence and imposed a 1.5-year suspension from the




                                           5
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 6 of 14 Pageid#: 164




 University, through the end of the Winter 2020 term, with eligibility for re-

 enrollment in the Spring 2020 semester. This 1.5-year suspension effectively imposed

 a full 2-year suspension given Doe’s inability to begin courses in the spring that

 mandated prerequisites offered only in the fall semester. Compl. ¶ 41. In addition,

 Doe was required to attend mandatory counseling sessions, schedule a mandatory

 mental health assessment, and participate in various educational programs,

 including one on anger management. Compl. ¶ 42. The decision relied heavily on the

 accounts of “multiple witnesses” who allegedly corroborated Roe’s account; yet, it

 failed to note that none of Doe’s witnesses were ever interviewed. Compl. ¶ 43.

       Also on May 21, 2018, the University held a simultaneous hearing concerning

 Doe’s allegations against Roe. McCrery and Rose found Roe responsible for dating

 violence only, despite her own admission to having physically assaulted Doe on more

 than one occasion. Compl. ¶ 44. While Doe was issued a 1.5-year suspension for

 alleged verbal altercations, Roe received a mere probation for engaging in physical

 violence against Doe, which she admitted. Compl. ¶ 45.

       Doe appealed the findings of responsibility on June 1, 2018. Pursuant to

 Virginia Tech’s Title IX procedure, he appealed on several grounds including that the

 hearing officers were biased, the standard of proof used in the hearing was wrong,

 and that he did not receive proper notice of the allegations. Compl. ¶ 46. On June 18,

 2018, Assistant Vice President for Student Affairs Angela Simmons denied his

 appeal, upholding the findings and sanctions. Compl. ¶ 50. This constituted the final

 decision of the University. Compl. ¶ 51.




                                            6
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 7 of 14 Pageid#: 165




                                      ARGUMENT

       While the Federal Rules of Civil Procedure require that the complaint “include

 the names of all the parties,” and that an action be prosecuted “in the name of the

 real party in interest,” the decision whether to allow a plaintiff to proceed

 anonymously is within the discretion of the trial court. Fed. R. Civ. P. 10(a), 17(a)(1);

 James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993). The Fourth Circuit has recognized

 that in “appropriate circumstances anonymity may, as a matter of discretion, be

 permitted. This simply recognizes that privacy or confidentiality concerns are

 sometimes sufficiently critical that parties or witnesses should be allowed this rare

 dispensation. A necessary corollary is that there is a judicial duty to inquire into the

 circumstances of particular cases to determine whether the dispensation is

 warranted.” James v. Jacobson, 6 F.3d at 238.

       Thus, many courts, including those in the Fourth Circuit, have held under

 similar circumstances that a party may proceed anonymously. Doe v. Virginia

 Polytechnic Inst. & State Univ., 2018 WL 5929647 (W.D. Va. Nov. 13, 2018); Doe v.

 Rector & Visitors of George Mason Univ., 179 F. Supp. 3d 583, 592-94 (E.D. Va. 2016)

 (allowing plaintiff accused of sexual assault to proceed under pseudonym); Painter v.

 Doe, 2016 WL 3766466, at *6 (W.D.N.C. July 13, 2016) (stating that allegations of

 sexual misconduct are sufficiently sensitive and personal to support proceeding under

 a pseudonym); Doe v. Alger, 317 F.R.D. 37 (W.D. Va. 2016) (allowing the alleged

 perpetrator and victim of sexual assault to proceed under fictitious names; Doe v.

 Univ. of Denver, 2018 WL 1304530 (D. Colo. Mar. 13, 2018); Doe v. Brown Univ., 210




                                            7
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 8 of 14 Pageid#: 166




 F. Supp. 3d 310 (D.R.I. 2016); Doe v. Columbia Univ., 831 F.3d 46 (2d Cir. 2016); Doe

 v. Univ. of the South, 687 F. Supp. 2d 744 (E.D. Tenn. 2009); Doe v. Brandeis Univ.,

 177 F. Supp. 3d 561 (D. Mass. 2016); Doe v. Salisbury Univ., 2015 WL 3478134 (D.

 Md. 2015); Doe v. Univ. of Cincinnati, 872 F.3d 393 (6th Cir. 2017); Doe v. Univ. of

 Montana, 2012 WL 2416481 (D. Mont. 2012) (“With respect to the individual students

 involved in the Student Conduct Code proceeding, as well as the witnesses and

 University Court members involved in that proceeding, the Court finds that the

 interests of those individuals in avoiding undue embarrassment, harassment, and

 disclosure of sensitive private information outweigh the public’s need to know their

 names,” citing Does I–XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068–69 (9th

 Cir. 2000)).

       This is so, because, as recognized by this Court last year, “[t]he crucial interests

 served by open judicial proceedings are not compromised by allowing a party to

 proceed anonymously. If a plaintiff is granted leave to proceed under a pseudonym,

 the public is not denied its right to attend the proceedings or inspect the court’s

 opinions and orders on the underlying constitutional issue.” Doe v. Virginia

 Polytechnic Inst. & State Univ., 2018 WL 5929647, at *2 (W.D. Va. Nov. 13, 2018)

 (internal citations omitted).

       The Fourth Circuit set out a non-exhaustive five-part test to consider when a

 plaintiff requests to proceed under a pseudonym. James v. Jacobson, 6 F.3d 233, 238

 (4th Cir. 1993). The factors to be considered are: (1) whether the requesting party

 seeks to preserve his privacy in a sensitive and highly personal matter; (2) whether




                                            8
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 9 of 14 Pageid#: 167




 there is a risk of retaliatory physical or mental harm to a party or other non-party

 due to the identification; (3) the ages of the persons whose privacy interests are

 sought to be protected; (4) whether the action is against a governmental or private

 party; and (5) whether there is a risk of unfairness to the opposing party in granting

 the motion. Id. (citations omitted).

    I.      Allegations of Sexual Assault Are a Highly Personal and Sensitive Matter

         The underlying facts in this case relate to alleged misconduct on the part of

 both parties in a prior dating relationship. Ultimately, Doe was erroneously found

 responsible for domestic violence, while Roe was found responsible for dating

 violence. Doe, and presumably Roe as both a complainant and respondent, therefore,

 seeks to minimize the harm of Virginia Tech’s wrongful determination that he

 engaged in any violent behavior, and to prevent further harm. Requiring Doe, and

 indeed Roe, to proceed under their real names would cause the precise harm that he

 seeks to avoid.

         In light of the nature of this case, private and intimate details regarding the

 lives of both Doe and Roe are likely to be at issue. Moreover, the reason for bringing

 the lawsuit is to restore Doe’s good name. Even if Virginia Tech’s actions are found

 to be unconstitutional, the harm would already be done, if he is required to disclose

 his identity through this litigation. Doe’s name will forever be publicly associated

 with allegations of gender-based misconduct, specifically, domestic violence. For

 these reasons, courts have routinely found that in cases involving allegations of this




                                            9
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 10 of 14 Pageid#: 168




  nature, the parties should be allowed to proceed under pseudonym. See George Mason

  Univ., 179 F. Supp. 3d at 592-94; Painter v. Doe, 2016 WL 3766466, at *6.

            Since the interests at play here are of a highly sensitive and private nature,

  this factor weighs heavily in favor of anonymity. Doe is seeking in this litigation to

  have his good name restored. If his name is public, then he cannot be made whole

  because this sensitive and prejudicial information will be published in the public

  arena. The damage will have been done.

      II.      The Identification of Doe and Roe Poses Potential Retaliatory Physical
               and Mental Harm

            Doe could be targeted for retaliatory physical or mental harm based solely on

  the accusation that he committed domestic violence. George Mason Univ., 179 F.

  Supp. 3d at 593. Moreover, Virginia Tech affords anonymity to both accusers and

  accused during the disciplinary proceedings.2 There is no reason to lift this veil of

  anonymity now simply because Virginia Tech erred and forced Doe to resort to federal

  litigation to clear his name.

            Under the current social climate, there is no doubt that accusations of sexual

  misconduct, including domestic violence, are sufficient to tarnish a reputation. It does

  not matter that the accused has not been convicted of a crime. In this instance,

  Virginia Tech found Doe responsible, and even if this Court finds that Doe was not

  afforded due process, that does not change the damage done. Should Doe return to




  2The Family Education Rights and Privacy Act (“FERPA”) prevents institutions that
  receive federal funding from releasing student’s educational records without consent.
  20 U.S.C. § 1232g(b)(1).

                                              10
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 11 of 14 Pageid#: 169




  Virginia Tech to finish his education, that reputation would precede him. Having to

  live with this public reputation would be detrimental to Doe’s physical and mental

  health.

           Moreover, it would be harmful to Roe, the alleged victim, to publicize her name.

  Therefore, this factor weighs in favor of anonymity.

     III.     Doe and Roe Are Both Young

           Doe and Roe were both in their third year of college at the time of the alleged

  misconduct. While they are young adults, some courts have stated that being over

  eighteen should not be held against a college student seeking anonymity. Yacovelli v.

  Moeser, 2004 U.S. Dist. LEXIS 9152, *24 (M.D.N.C. May 20, 2004). While this factor

  does not weigh towards providing anonymity, it does not weigh against it either.

     IV.      The Lawsuit Is Against Both Government and Private Parties

            When a plaintiff challenges the government, courts are more likely to allow

  him or her to proceed under a pseudonym than in cases involving private parties,

  since actions against private individuals may harm their reputations. Painter v. Doe,

  2016 WL 3766466, at *6 (W.D.N.C. July 13, 2016). Here, Virginia Tech and several

  of its employees are named defendants; the private parties engaged in all work for

  the governmental entity and are being sued in their official and individual capacities.

  Because the Defendants are government employees, there is much less concern than

  there would be with merely private individuals.

           There is also a public interest in state activity, including activity that violates

  constitutional principles. That interest is advanced not only by this litigation




                                               11
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 12 of 14 Pageid#: 170




  proceeding, but also by protecting the identities of Doe and Roe. The only information

  that the public needs regarding Doe and Roe is that they were both students at

  Virginia Tech. There is no public interest in learning the identities of Doe and Roe; it

  is sufficient that the underlying facts and legal claims are public. Therefore, this

  factor is neutral, at worst, and at best, favors proceeding under a pseudonym.

     V.      There Is No Risk of Unfairness to Defendants

          Allowing Doe to proceed under a pseudonym will not inhibit the Defendants

  from defending themselves against Doe’s allegations. Defendants are aware of Doe

  and Roe’s identities, as counsel previously served a Demand Letter, dated January

  14, 2019, in which Plaintiff was identified by name, and in which the undersigned

  notified counsel for Defendants that it intended to file suit if the matter could not be

  resolved. Therefore, permitting Doe and Roe to remain anonymous will not result in

  any prejudice to Defendants. This factor also weighs against revealing Doe and Roe’s

  identities to the public.

                                     CONCLUSION

          The Court should allow Doe and Roe to proceed under pseudonyms because of

  the private nature of the issues before the Court. There is no unfairness to

  Defendants. Therefore, Jacob Doe requests that he be allowed to proceed under a

  pseudonym for the duration of this litigation.




                                            12
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 13 of 14 Pageid#: 171




  DATED: June 26, 2019
                                           Respectfully submitted,

                                     By:   /s/ Jesse R. Binnall
                                           Harvey & Binnall, PLLC
                                           Jesse R. Binnall
                                           717 King Street, Suite 300
                                           Alexandria, Virginia 22314
                                           Telephone: (703) 888-1943
                                           Facsimile: (703) 888-1930
                                           Email: jbinnall@harveybinnall.com

                                           Nesenoff & Miltenberg LLP
                                           Andrew T. Miltenberg
                                           Tara J. Davis
                                           363 Seventh Avenue, 5th Floor
                                           New York, NY 10001-3904
                                           Telephone: (212) 736-4500
                                           Facsimile: (212) 736-2260
                                           Email: amiltenberg@nmllplaw.com
                                                   tdavis@nmllplaw.com

                                           Admitted Pro hac vice




                                      13
Case 7:19-cv-00249-EKD-RSB Document 34 Filed 06/26/19 Page 14 of 14 Pageid#: 172




                             CERTIFICATE OF SERVICE

        I hereby certify that on June 26, 2019, I filed the foregoing using the Clerk’s

  CM/ECF system, which will provide notice to all counsel of record.


                                                /s/ Tara J. Davis
                                                Nesenoff & Miltenberg LLP
                                                Andrew T. Miltenberg
                                                Tara J. Davis
                                                363 Seventh Avenue, 5th Floor
                                                New York, NY 10001-3904
                                                Telephone: (212) 736-4500
                                                Facsimile: (212) 736-2260
                                                Email: amiltenberg@nmllplaw.com
                                                        tdavis@nmllplaw.com
                                                Admitted Pro hac vice




                                           14
